Citation Nr: 0914559	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  05-24 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1972 to October 1975.  Records also indicate 
national guard service from March 1975 to November 1979 and 
from May 1983 to September 1986 with periods of active duty 
for training (ACDUTRA) from May 15, 1976, to May 30, 1976, 
from May 14, 1977, to May 28, 1977, from May 13, 1978, to May 
27, 1978, and from May 12, 1979, to May 26, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in February 2005 and 
October 2007 by the Hartford, Connecticut, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Board 
remanded the issue of entitlement to service connection for 
PTSD for additional development in March 2008.  The Veteran 
subsequently perfected an appeal for the issues of 
entitlement to service connection for hearing loss and 
tinnitus.  In correspondence dated in May 2008 the Veteran 
withdrew his request for a personal hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
April 2004, June 2007, April 2008, and January 2009.  The 
United States Court of Appeals for Veterans Claims, in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
also held that the VCAA notice requirements applied to all 
elements of a claim.  An additional notice as to these 
matters was provided in March 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).

In this case, the Board notes the issue of entitlement to 
service connection for PTSD was remanded for additional 
development in March 2008.  Specific instructions were 
provided including that a supplemental statement of the case 
should be issued before the case was returned to the Board 
for appellate review.  The AMC/RO requested the Veteran 
provide additional information concerning his PTSD claim in 
correspondence issued in April 2008 and requested copies of 
the records associated with the Veteran's disability claim 
from the Social Security Administration (SSA) in April 2008.  
Correspondence was received from SSA in April 2008 indicating 
the request for records had been forwarded to another office; 
however, no records were subsequently received.  In 
correspondence dated in May 2008 the Veteran noted he had 
received treatment for PTSD at the West Haven, Connecticut, 
VA Medical Center, but provided no additional information as 
to his claimed stressor.  There is no indication of any 
effort to obtain copies of these records nor that the RO/AMC 
issued a supplemental statement of the case addressing the 
PTSD issue.  

The Court has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, further action is required 
for compliance with the prior remand.

The Board also notes that the Veteran has perfected an appeal 
as to the issues of entitlement to service connection for 
hearing loss and tinnitus.  Although VA treatment records 
dated in September 2006 noted the Veteran had asymmetrical 
sensorineural hearing loss and that he complained of constant 
bilateral tinnitus, no opinions as to etiology was provided.  
The Veteran contends that these disabilities were incurred as 
a result of acoustic trauma during active service in his 
duties as a field artillery crewman.  An August 2004 service 
department report noted that the Veteran's service treatment 
record for the period from November 1972 to October 1975 were 
not available and, in essence, suggested any additional 
request for imaged records be sent to the appropriate office.  
There is no indication of any subsequent request for service 
treatment records.  Therefore, the Board finds additional 
development as to these issues is also required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be requested 
to identify the approximate date of the 
reported traumatic incident during 
service in the North Carolina National 
Guard and whether it occurred during a 
period of active duty training or during 
inactive duty training.  

2.  The Veteran should again be requested 
to provide the names, addresses and 
approximate dates of treatment of all 
health care providers who treated him 
prior to service for an acquired 
psychiatric disorder resulting from 
childhood incidents.  He should be asked 
whether any childhood trauma resulted in 
social service/foster home placement, and 
if so, he should provide details 
sufficient to obtain any records 
associated with placement.  After the 
Veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  

Pertinent VA treatment records dated 
after November 2005, including any 
hospital records dated in March and April 
2006 and any treatment records form the 
West Haven, VA Medical Center, must be 
obtained and added to the claims file 
regardless of any response from the 
Veteran.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard, 
in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  Appropriate efforts should be taken 
to obtain a complete copy of the 
Veteran's Social Security Administration 
disability benefit determination, as well 
as all associated medical records.

4.  If sufficient information is provided 
as to an injury or disease incurred 
during ACDUTRA or an injury during 
INACDUTRA, the AMC/RO, if necessary, 
should assemble a list of all adequately 
identified stressors and submit it to the 
appropriate service department office for 
verification.  If unable to provide such 
information, they should be asked to 
identify the agency or department that 
may provide the information and follow-up 
inquiries should be conducted 
accordingly.  

5.  Thereafter, the record should be 
reviewed and specific determinations 
provided, based on the complete record, 
as to which specific stressor events, if 
any, have been verified.  In reaching 
these determinations, any credibility 
questions raised by the record should be 
addressed.  The Veteran should be 
notified of these determinations and 
afforded the opportunity to respond.

6.  If, and only if, a claimed stressor 
is verified, the Veteran should be 
scheduled for a VA psychiatric 
examination.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  In reviewing the claims 
folder, the psychiatrist should take into 
account that the Veteran had been 
diagnosed with PTSD related to childhood 
sexual trauma, and other childhood 
stressors as noted in April 2004 VA 
psychiatric examination, the October 2004 
VA psychiatric examination, and the 
December 2004 VA integrative summary.  
The examiner should be informed as to 
which, if any, of the claimed stressors 
or identified events have been verified.  
Based on a review of the record, and 
examination of the Veteran, and 
considering the identified stressors, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran has PTSD related to a 
verified event in service.  

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

7.  The Veteran should be scheduled for a 
VA audiology examination for opinions as 
to whether there is at least a 50 percent 
probability or greater (at least as 
likely as not) that he has a present 
hearing loss and/or tinnitus as a result 
of service.  The examiner should be 
notified that service records show the 
Veteran's military occupational specialty 
was field artillery crewman.  A history 
of any specific acoustic trauma during or 
after active service should be solicited.  
All indicated tests and studies are to be 
performed, and a comprehensive pre-and 
post- service recreational and 
occupational history are to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  

The opinion should be provided based on 
the results of examination, a review of 
the medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

8.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

9.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the Veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



